 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANTONIO MARTINEZ,                                 Case No. 1:16-cv-01467-DAD-BAM (PC)
12                      Plaintiff,                     ORDER REFERRING CASE TO POST-
                                                       SCREENING ADR AND STAYING CASE
13          v.                                         FOR 90 DAYS
14   ROJAS, et al.,                                    Hearing: Settlement Conference
                                                       Date:     April 30, 2019
15                      Defendants.                    Time:     11:00 a.m.
                                                       Judge:     Stanley A. Boone
16                                                     Courtroom: 9
17

18

19          Plaintiff Antonio Martinez (“Plaintiff”) is a state prisoner proceeding pro se and in forma

20   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Defendant Rojas has answered

21   the complaint. (ECF No. 35.)

22          Because it takes years to get to trial, the Court has identified this case as an appropriate

23   case for post-screening ADR (Alternative Dispute Resolution), which is an effort to resolve such

24   cases more expeditiously and less expensively. No claims, defenses, or objections shall be

25   waived by the parties’ participation. In appropriate cases, defense counsel from the California

26   State Attorney General’s Office has agreed to participate in these early settlements.

27          As set forth in the screening order, Plaintiff has stated a cognizable civil rights claim. But,

28   stating a cognizable claim does not mean Plaintiff will prevail at trial. Thus, the Court stays this
                                                       1
 1   action for a period of 90 days to allow the parties to investigate Plaintiff’s claims, meet and

 2   confer, and then participate in a settlement conference.

 3            Therefore, this case will be referred to Magistrate Judge Stanley A. Boone to conduct a

 4   settlement conference at the United States Courthouse in Fresno, California on April 30, 2019, at

 5   11:00 a.m. The Court will issue the necessary transportation order in due course.

 6            In issuing this order, there is a presumption that this case will proceed to a settlement

 7   conference.1 However, if after investigating Plaintiff’s claims and speaking with Plaintiff, and

 8   after conferring with others, defense counsel in good faith finds that a settlement conference

 9   would be a waste of resources, defense counsel may move to opt out of this early settlement

10   conference. A written notice to opt out must be filed within thirty (30) days of the date of the

11   issuance of this order.

12            The parties shall each submit to Judge Boone a confidential settlement conference

13   statement, as described below, to arrive at least seven days (one week) prior to the conference.

14            The Court puts the parties on notice that if Plaintiff has any outstanding criminal

15   restitution obligation, fines and/or penalties, these settlement negotiations shall not be geared

16   towards what the restitution obligation is, but what the value of the case itself is to each side,

17   irrespective of any outstanding restitution obligation.

18            In accordance with the above, IT IS HEREBY ORDERED that:

19            1. This action is STAYED for 90 days to allow the parties an opportunity to settle their

20                dispute before the discovery process begins. Except as provided herein or by
21                subsequent court order, no other pleadings or other documents may be filed in this

22                case during the stay of this action. The parties shall not engage in formal discovery,

23                but may engage in informal discovery to prepare for the settlement conference.

24            2. This case is set for a settlement conference before Magistrate Judge Stanley A. Boone

25                on April 30, 2019, at 11:00 a.m., at the United States Courthouse located at 2500

26                Tulare Street, Fresno, California.
27
     1
       If the case does not settle, the Court will then lift the stay of its Discovery and Scheduling Order or issue one
28   forthwith.
                                                                 2
 1   3. A representative with full and unlimited authority to negotiate and enter into a binding

 2      settlement shall attend in person.

 3   4. Those in attendance must be prepared to discuss the claims, defenses and damages.

 4      The failure or refusal of any counsel, party or authorized person subject to this order to

 5      appear in person may result in the cancellation of the conference and the imposition of

 6      sanctions. The manner and timing of Plaintiff’s transportation to and from the

 7      conference is within the discretion of CDCR.

 8   5. Defendants shall provide a confidential settlement statement to the following email

 9      address: saborders@caed.uscourts.gov. Plaintiff shall mail his confidential

10      settlement statement to U.S. District Court, 2500 Tulare Street, Fresno, California,

11      93721, “Attention: Magistrate Judge Stanley A. Boone.” The envelope shall be

12      marked “Confidential Settlement Statement”. Settlement statements shall arrive no

13      later than April 23, 2019. Parties shall also file a Notice of Submission of

14      Confidential Settlement Statement. See Local Rule 270(d). Settlement statements

15      should not be filed with the Clerk of the Court nor served on any other party.

16      Settlement statements shall be clearly marked “confidential” with the date and time of

17      the settlement conference indicated prominently thereon.

18   6. The confidential settlement statement shall be no longer than five pages in length,

19      typed or neatly printed, and include the following:

20          a. A brief statement of the facts of the case.
21          b. A brief statement of the claims and defenses, i.e., statutory or other grounds

22              upon which the claims are founded; a forthright evaluation of the parties’

23              likelihood of prevailing on the claims and defenses; and a description of the

24              major issues in dispute.

25          c. An estimate of the cost and time to be expended for further discovery, pretrial,

26              and trial.
27          d. The party’s position on settlement, including present demands and offers and a

28              history of past settlement discussions, offers, and demands.
                                              3
 1                 e. A brief statement of each party’s expectations and goals for the settlement

 2                       conference, including how much a party is willing to accept and/or willing to

 3                       pay.

 4                 f. If the parties intend to discuss the joint settlement of any other actions or

 5                       claims not in this suit, give a brief description of each action or claim as set

 6                       forth above, including case number(s), if applicable.

 7        7. If a settlement is reached at any point during the stay of this action, the parties shall

 8              file a Notice of Settlement in accordance with Local Rule 160.

 9        8. If the defense counsel wishes to “opt- out” of this settlement for the reasons stated

10              above, counsel must do so within thirty (30) days of this order by filing a “Notice of

11              Opt-Out and Request to Vacate Settlement Conference.”

12        9. The parties remain obligated to keep the Court informed of their current address at all

13              times during the stay and while the action is pending. Any change of address must be

14              reported promptly to the Court in a separate document captioned for this case and

15              entitled “Notice of Change of Address.” See Local Rule 182(f).

16        10. A failure to follow these procedures may result in the imposition of sanctions by the

17              court.

18
     IT IS SO ORDERED.
19

20     Dated:     February 11, 2019                             /s/ Barbara    A. McAuliffe             _
                                                            UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                        4
